Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Priority
          
           Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. 




Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 12/23/2020 has been considered by the Examiner and made of record in the application file.



Claim Objections
            Claim 17 is objected to because of the following informalities:
            Need to explain acronyms at least once, e.g. EMS. Appropriate correction is required.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




           Claims 1-3, 5, 8-10 and 12-18 are rejected under 35 U.S.C. 102 (a) 1 as being anticipated by Sung et al. (U.S. PG-Publication # 2018/0167987).

         Consider claims 1 and 12, Sung et al. clearly disclose an accelerator to provide a combined transport combining Wide-Area Network (WAN) transports, the accelerator (fig. 1 (101, 102), fig. 3, par. 48 (Node 101 comprises processing unit 301, main memory 302, system bus 303, secondary storage 304, local area network (LAN) interfaces 122a and 122b, and wide area ); EN: Since “accelerator” is merely mentioned here, the Examiner has to interpret it in the broadest sense) comprising: 
          a tunnel manager to maintain tunnels traversing each of the WAN transports (fig. 2, par. 52 (node 101 connects to a satellite network through WAN interface 121a for establishing tunnel 201a with node 102), par. 54 (node 101 establishes tunnel 201b with node 102 through WAN interface 121b, wireless network 180 and WAN interface 131b), par. 55 (node 101 establishes tunnel 201c with node 102 through WAN interface 121c, wireless network 181), par. 70 (node 101 transmits tunnel management messages to node 102 for managing one or more tunnels. The usage of tunnel management message includes: informing node 102 that which group a tunnel belongs to, informing node 102 how to use a tunnel, informing node 102 when to transmit data packets through a particular tunnel or tunnel group)); 
          an inspector to perform packet and IP flow classification to set a respective classification metric for a downstream packet to be sent over the combined transport (par. 163 (At step 1202, the packet is inspected by an inspection logic. The inspection logic determines whether the packet satisfies at least one packet condition at step 1203…. header of the packet is inspected by the inspection logic to determine the source address, the destination address, and/or protocol. The inspection may also be performed using deep packet inspection techniques to inspect payload of the packet), par. 176 (The inspection may also be performed using deep packet inspection (DPI) techniques to inspect payload of the packet in order to determine the corresponding session. In another example, header of the packet is inspected by inspection logic to determine the session based on source address, the destination address, protocol, port number, and etc.)); 
          a transport selector to select a preferred tunnel from the tunnels based on the respective classification metric of the downstream packet (par. 165 (s high latency may impact user experience negatively using the SIP phone, it is preferred to transmit the VoIP packet through a low-latency tunnel. Therefore, the predefined tunnel should be a low-latency tunnel. In this illustration, the predefined tunnel may be a unidirectional tunnel or a bidirectional tunnel)); and 
          a sender to send the downstream packet over the preferred tunnel (par. 164 (After inspection, if the packet is found to satisfy at least one packet condition, processing unit 301 transmits the packet through a predefined tunnel at step 1204. If no packet condition is satisfied, processing unit 301 transmits the packet through one of the tunnels in the first tunnel group or the second tunnel group at step 1205)), 
          wherein the WAN transports comprise a high latency satellite transport and a low latency transport (fig.1, par. 3 (satellite communications have higher latencies compared to other wireless communications due the data having to travel long distances to the geostationary satellite), par. 77 (In one variant, the first tunnel group comprises one or more tunnels connecting to one or more networks and each network should have latency less than 150 milliseconds. When network latency is limited to less than 150 milliseconds, the network is considered as a fast network. More importantly, 150 milliseconds network latency is lower than the usual network latency of satellite communications)), and a respective tunnel connects the accelerator to a peer accelerator via one of the WAN transports (fig. 1 (101, 102)). 



          Consider claim 2, and as applied to claim 1 above, Sung et al. clearly disclose an accelerator, further comprising a receiver to receive upstream packets arriving over the combined transport and to forward the upstream packets to a User Equipment (par. 66 (When a host in interconnected networks 172 sends a packet to host 103a, node 102 sends the packet through one or more tunnels of the second tunnel group to node 101. Then node 101 sends the packet to node 103a through interconnected networks 117)). 


          Consider claim 3, and as applied to claim 2 above, Sung et al. clearly disclose an accelerator, wherein the receiver restores an order of the upstream packets when the upstream packets for an Internet Protocol (IP) flow are received out of order (par. 63 (The aggregated VPN connection allows, for example, data packets belonging to one TCP session); EN: One of the feature of TCP is the reordering of out-of-order delivery), par. 150 (node 102 terminates incoming access requests and connections at the application layer of the Open System Interconnection (OSI) reference model or of the TCP/IP model. In this example, node 102 operates as an application-layer proxy to protect resources in interconnected networks 172 from direct exposure to hosts connected to node 101. Node 102 receives incoming access requests encapsulated in a packet, decapsulates the access requests to reach the underlying application data, and sends the application data comprising the access requests to interconnected networks 172)). 


          Consider claim 5, and as applied to claim 1 above, Sung et al. clearly disclose an accelerator, wherein the accelerator selects, from the tunnels, a tunnel associated with the low latency transport as the preferred tunnel when the respective classification metric indicates interactive traffic and selects, from the tunnels, a tunnel associated with the high latency satellite transport as the preferred tunnel when the respective classification metric indicates bulky traffic (par. 83 (when the first condition is based on latency sensitivity, the first condition is met when a data transfer is latency insensitive. When a data transfer is latency insensitive, it can use tunnels with high latency), par. 165 (As high latency may impact user experience negatively using the SIP phone, it is preferred to transmit the VoIP packet through a low-latency tunnel)). 



          Consider claim 8, and as applied to claim 1 above, Sung et al. clearly disclose an accelerator, wherein the accelerator selects, from the tunnels, a tunnel associated with the high latency satellite transport as the preferred tunnel when the respective classification metric indicates a high Quality of Service requirement and selects, from the tunnels, a tunnel associated with the low latency transport as the preferred tunnel when the respective classification metric indicates real-time traffic (par. 83 (when the first condition is based on latency sensitivity, the first condition is met when a data transfer is latency insensitive. When a data transfer is latency insensitive, it can use tunnels with high latency), par. 87 (processing unit 301 determines whether the first tunnel group should be used for transmitting data, based on performance criterion/criteria. The performance criterion/criteria is/are selected from ….quality of service, queuing delay, and packet jitter. In one variant, a threshold is predefined for the selected performance criteria, and when the threshold is not satisfied, processing unit 301 determines to use the second tunnel group for transmitting data); EN: A person skilled in the art can easily include high QOS, par. 163 (par. 165 (As high latency may impact user experience negatively using the SIP phone, it is preferred to transmit the VoIP packet through a low-latency tunnel))). 


          Consider claim 9, and as applied to claim 1 above, Sung et al. clearly disclose an accelerator, wherein the accelerator monitors availability of the peer accelerator and updates the combined transport to maintain and use an alternative tunnel to an alternative peer accelerator (par. 91 (processing unit 301 keeps monitoring performance of each of the tunnels belonging to the first tunnel group and the second tunnel group); EN: The node monitors the tunnels, therefore the peer accelerator). 



          Consider claim 10, and as applied to claim 1 above, Sung et al. clearly disclose an accelerator, wherein the downstream packet comprises downstream packets and the inspector performs packet and IP flow classification on each of the downstream packets (par. 163 (At step 1202, the packet is inspected by an inspection logic. The inspection logic determines whether the packet satisfies at least one packet condition at step 1203…. header of the packet is inspected by the inspection logic to determine the source address, the destination address, and/or protocol. The inspection may also be performed using deep packet inspection techniques to inspect payload of the packet), par. 176 (The inspection may also be performed using deep packet inspection (DPI) techniques to inspect payload of the packet in order to determine the corresponding session. In another example, header of the packet is inspected by inspection logic to determine the session based on source address, the destination address, protocol, port number, and etc.)). 



          Consider claim 13, and as applied to claim 12 above, Sung et al. clearly disclose a system, further comprising a Customer Premises Equipment (CPE) comprising the accelerator connected to a public internet via the peer accelerator (fig. 7 (703/101), par. 126 (node 101 is configured to use a first one or more WAN interface to send packets to node 702 and a second one or more WAN interface to receive packets from node 702); EN: node 101 is operating as a CPE, par. 114 (As shown in FIG. 6B, when node 101 receives an encapsulating packet from node 102 through one of WAN interfaces 121a, 121b, 121c and 121d at step 611, node 101 decapsulates the encapsulating packet to retrieve a data packet at step 612. Then node 101 transmits the data packet to a host or node through one of its LAN interfaces 122a and 122b according to the destination address of the data packet at step 613)). 


          Consider claim 14, and as applied to claim 12 above, Sung et al. clearly disclose a system, further comprising a CPE (fig. 7 (703/101), par. 126 (node 101 is configured to use a first one or more WAN interface to send packets to node 702 and a second one or more WAN interface to receive packets from node 702); EN: node 101 is operating as a CPE) comprising a satellite modem to provide the high latency satellite transport, a cellular modem to provide the low latency transport, and the accelerator (fig. 1, par. 57 (WAN interfaces 121b, 121c and 131b can be realized by using a connection through cellular phones, cellular modems, and/or wireless communication modems. A cellular modem, such as a 3GPP LIE modem, is capable of communicating with one or more cellular networks. A cellular modem can be an embedded cellular modem or an external cellular modem), par. 114 (As shown in FIG. 6B, when node 101 receives an encapsulating packet from node 102 through one of WAN interfaces 121a, 121b, 121c and 121d at step 611, node 101 decapsulates the encapsulating packet to retrieve a data packet at step 612. Then node 101 transmits the data packet to a host or node through one of its LAN interfaces 122a and 122b according to the destination address of the data packet at step 613)). 


          Consider claim 15, and as applied to claim 12 above, Sung et al. clearly disclose a system, further comprising a Point of Presence comprising the peer accelerator connected to a public internet (par. 59 (Interconnected networks 117, 171, and 172 can be public interconnected network, such as the Internet, private interconnected network or hybrid public and private interconnected networks. For example, both interconnected networks 117 and 172 can be local area networks (LAN) connected together through tunnels 201a, 201b, 201c and 201d); EN: Interconnected networks 117, 171, and 172 can be public interconnected network, such as the Internet, i.e. PoP). 



          Consider claim 16, and as applied to claim 12 above, Sung et al. clearly disclose a system, further comprising a Point of Presence comprising a Virtual Private Network (VPN) firewall (par. 63 (tunnels can be used to implement virtual private networks (VPN). In one variant, the tunnels between node 101 and 102 are aggregated to form an aggregated tunnel or an aggregated VPN connection)), an enterprise router and the peer accelerator (par. 131 (As WAN interface 703 is reachable through router 704, wireless network 180 routes IP packet 902 to router 704 at communication step 803. Wireless network 180 may connect to router 704 through private interconnected networks or public interconnected networks)) wherein the Point of Presence is connected to a public internet (par. 59 (Interconnected networks 117, 171, and 172 can be public interconnected network, such as the Internet, i.e. PoP)). 


          Consider claim 17, and as applied to claim 12 above, Sung et al. clearly disclose a system, further comprising a management network comprising a VPN firewall (par. 63 (tunnels can be used to implement virtual private networks (VPN): EN: A person skilled in the art can easily add a VPN firewall to the management network), a database to store configuration data and logs (par. 154 (the information used to configure WAN Connection Priority 1012 is retrieved from a remote management server)), an EMS and a service (par. 142 (when router 704 performs NAT, router 704 may need to use a state database to record the translation and the state database is in general stored in a storage unit of router 704)), wherein the management network is connected to the peer accelerator (par. 154 (the information used to configure WAN Connection Priority 1012 is retrieved from a remote management server). 



          Consider claim 18, and as applied to claim 12 above, Sung et al. clearly disclose a system, wherein the preferred tunnel improves a throughput or a latency of transporting a packet between the accelerator to the peer accelerator (par. 165 (As high latency may impact user experience negatively using the SIP phone, it is preferred to transmit the VoIP packet through a low-latency tunnel)). 



Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



         Claims 4, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (U.S. PG-Publication # 2018/0167987), in view of Dillon et al. (U.S. PG-Publication # 2017/0155590).


          Consider claim 4, and as applied to claim 1 above, Sung et al. clearly disclose the accelerator as described.
          However, Sung et al. do not specifically disclose the preferred tunnel when the respective classification metric indicates critical application traffic.
          In the same field of endeavor, Dillon et al. clearly show:                   
          wherein the transport selector selects a plurality of the tunnels as the preferred tunnel when the respective classification metric indicates critical application traffic, the sender sends duplicates of the downstream packet over each of the preferred tunnel, and the peer accelerator uses only a first to arrive of the duplicates of the downstream packet (par. 5 (critical traffic), par. 88 (The Rx Splitter then forwards the packet(s) to the appropriate TELQO WAN Processor(s) and on to the ATP/PEP processor 324. In the event of a DUP transmission, both packets are processed by the ATP/PEP processor, which determines that the packets consist of a duplicate transmission, and which forwards the first of the two duplicate packets (and discards the second))).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate an accelerator, as taught by Sung, and show the preferred tunnel when the respective classification metric indicates critical application traffic, as taught by Dillon, so that the network performance can be improved.
 


          Consider claim 6, and as applied to claim 1 above, Sung et al. clearly disclose the accelerator as described.
          However, Sung et al. do not specifically disclose a tunnel associated with the low latency transport as the preferred tunnel when the respective classification metric indicates a start-up of a secure web-browsing session.
          In the same field of endeavor, Dillon et al. clearly show:                   
          wherein the accelerator selects, from the tunnels, a tunnel associated with the low latency transport as the preferred tunnel when the respective classification metric indicates a start-up of a secure web-browsing session (par. 99 (the TELQO functionality classifies traffic into specific classifications… (4) Heavy-Interactive, which typically is applied to data traffic that typically benefits from relatively low-latency, but may operate at relatively high bit rates (for discrete periods of time), which can amount to a significant fraction of the capacity of a broadband connection (e.g., web browsing, such as hypertext transfer protocol (HTTP) and secure HTTP protocol (HTTPS), comprises a typical example of a dominant form of Heavy-Interactive traffic))).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate an accelerator, as taught by Sung, and show a tunnel associated with the low latency transport as the preferred tunnel when the respective classification metric indicates a start-up of a secure web-browsing session, as taught by Dillon, so that the network performance can be improved.
 


          Consider claim 11, and as applied to claim 1 above, Sung et al. clearly disclose the accelerator as described.
          However, Sung et al. do not specifically disclose a Performance Enhancing Proxy (PEP) splitter.
          In the same field of endeavor, Dillon et al. clearly show:                   
          further comprising a Performance Enhancing Proxy (PEP) splitter to terminate an IP flow's original protocol (fig. 3 (314/316/324), par. 56 (the Rx Splitter then forwards the packets to the appropriate TELQO WAN packet processing instance based on the determination of the respective WAN over which the packet was received by the VPN GW. Each TELQO instance completes the QOS overlay processing of the respective packets, and forwards the processed packets to the ATP /PEP processor 324. The ATP /PEP processor re-sequences the received packets (discarding duplicate packets) for each QOS service classification back into the proper order as received by the VPN Router 142 from the remote LAN 145, and de-encapsulates the packets to restore them to the original upstream end-user packets as received by the WAP from the VPN Router)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate an accelerator, as taught by Sung, and show a Performance Enhancing Proxy (PEP) splitter, as taught by Dillon, so that the network performance can be improved.
 




         Claims 7, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (U.S. PG-Publication # 2018/0167987), in view of prior art of record, Hong Se Gi et al: ASAP: Fast, Controllable, and Deployable Multiple Networking System for Satellite Networks; 2015 IEEE GLOBAL COMMUNICATIONS CONFERENCE (GLOBECOM), IEEE, 6 December 2015 (2015-12-06), pages 1-7, XP032872207, hereinafter “Hong”.



          Consider claim 7, and as applied to claim 1 above, 
                          claim 19, and as applied to claim 11 above, 
Sung et al. clearly disclose the round-trip time ((par. 87 (The performance criterion/criteria is/are selected from a group comprising ….round-trip time…))).
          However, Sung et al. do not specifically disclose bulky traffic.
          In the same field of endeavor, Hong et al. clearly show:
          wherein the accelerator selects, from the tunnels, a tunnel associated with the low latency transport as the preferred tunnel when the respective classification metric indicates a start-up period of bulky traffic, and selects, from the tunnels, a tunnel associated with the high latency satellite transport as the preferred tunnel when the respective classification metric indicates post the start-up period, wherein the start-up period is set to be less than or equal to a round-trip time over the high latency satellite transport  (Section IV-D, second paragraph (TCP handshake phase and SSL. handshake phase are directly related to a connection setup of a flow, Generally, their message sizes are small and they are interactive messages. Thus, the messages in the two phases are delivered over a low latency terrestrial network in order to reduce the connection setup time while not much consuming data usage. For SSL data phase, HTTP response messages are delivered over a satellite network in order to exploiting a large capacity of a satellite network because their message size is relatively large as shown in Table I)). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate an accelerator, as taught by Sung, and show bulky traffic, as taught by Hong, so that the network performance can be improved.








         Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (U.S. PG-Publication # 2018/0167987), in view of Dillon et al. (U.S. PG-Publication # 2017/0155590), and in view of Bakr et al. (U.S. Patent  # 10348394)


          Consider claim 20, and as applied to claim 11 above, Sung et al. clearly disclose a system, wherein the high latency satellite transport comprises multiple high latency satellite transports and the transport selector selects the preferred tunnel to increase redundancy, improve quality of service, and/or increased combined bandwidth (par. 87 (when the first condition is based on latency sensitivity, the first condition is met when a data transfer is latency insensitive. When a data transfer is latency insensitive, it can use tunnels with high latency), par. 87 (processing unit 301 determines whether the first tunnel group should be used for transmitting data, based on performance criterion/criteria. The performance criterion/criteria is/are selected from a group comprising packet delay, bandwidth, throughput, packet loss, packet drop, power consumption, and signal noise ratio, round-trip time, interference level, error rate, quality of service, queuing delay, and packet jitter. In one variant, a threshold is predefined for the selected performance criteria, and when the threshold is not satisfied, processing unit 301 determines to use the second tunnel group for transmitting data) 
          However, Sung et al. do not specifically disclose increasing redundancy.
          In the same field of endeavor, Bakr et al. clearly show increasing redundancy (
col. 52, lines 27-32 (In addition to the ground stations, incorporating STAP into ENs and client devices increases the efficiency of satellite networks used for fixed/mobile access as well as mobile backhaul. A STAP capable EN or client device can connect to multiple satellite simultaneously to increase its capacity/reliability), fig. 22, col. 32, lines 48-54 (Multiple STAP-MP2MPs can be employed to create multiple hops, more redundancy, and increase capacity)). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate an accelerator, as taught by Sung, and show increasing redundancy, as taught by Bakr, so that the network performance can be improved.

 


                                       

Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.


/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
September 7, 2021